IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40919
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GERALDO JUAREZ-GRAGEDA,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-361-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Geraldo Juarez-Grageda appeals his guilty-plea conviction

and sentence for being found in the United States following

deportation, in violation of 8 U.S.C. § 1326.

     Juarez-Grageda contends that the felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2)

was an element of the offense that should have been charged in

the indictment.   Juarez-Grageda acknowledges that his argument is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he seeks to preserve

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40919
                               -2-

the issue for Supreme Court review in light of the decision in

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).     Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2362;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).   Juarez-Grageda’s argument is

foreclosed.

     Juarez-Grageda also argues that his indictment was defective

because it failed to allege general intent.   Because Juarez-

Grageda did not present this argument to the district court, the

indictment is reviewed with “maximum liberality.”    United States

v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir. 2000).    Juarez-

Grageda’s indictment listed every statutorily required element of

8 U.S.C. § 1326, informed him of the charge, and fairly imported

that his reentry was a voluntary act in view of the allegation

that he had been deported and removed from the United States and

was subsequently found in the United States without having

obtained the consent of the Attorney General.   Juarez-Grageda’s

indictment was statutorily and constitutionally sufficient.       See

id. at 239 n.13.

     The judgment of the district court is AFFIRMED.